Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The following is a final office action upon examination of application number 13/840748.  Claims 1-7, 9, 10, 21, 22 have been examined on the merits discussed below.
	
	
Response to Arguments
Applicant’s arguments filed with respect to rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections under 35 USC 112 have been withdrawn. 

Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicant point to Bascom for support of the assertion that the claims provide an improvement to the associated technology, i.e., selecting and creating decanted wine samples.  Examiner points out, however, that the steps of the claims directed to creating user profiles are abstract and do not present a technological improvement.  Further, in BASCOM the claims were directed to the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user; in contrast, the present rejected claims are directed to determining wine preferences and decanting BASCOM were found to contain more than the abstract idea of filtering content along with the requirement to perform it on the Internet or perform it on a set of genetic computer components; the computer elements in the claims are only broadly applied to the abstract idea and do not offer a meaningful limitation beyond generally linking the abstract idea to a particular technological environment. The claims in BASCOM were found to improve an existing technological process; there is not analogous improvement to a technological process in the present rejected claims. In the instant case, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Per 2106.04(a) I, “When finding that a claim is directed to such an improvement, it is critical that examiners give the claim its broadest reasonable interpretation (BRI) and evaluate both the specification and the claim. The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology. Other important considerations are the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, and whether the BRI is limited to computer implementation.”  And further, from 2106.05(a), “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the create and store in memory, ranking a plurality of the wine samples for the at least one distinctive characteristic of wine”.  This limitation should be amended for clarity.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-7, 9, 10, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-7, 9, 10, 21 and 22 is/are directed to a system and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to certain methods of organizing human activity, a type of abstract idea.  More specifically, the steps of creating a plurality of profiles; creating a plurality of queries; ranking plurality of wine samples; creating a rating system to quantify a user’s subjective taste of instances of wine samples; querying a user; receiving user responses to the series of queries; analyzing the responses to determine user preferences and updating a to reflect the 
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  The claims include a communication interface and computer processor which facilitates transmission and storage of data.  The claims further include an automated decanting machine to create the wine samples.  The decanting machine does not integrate the abtract idea into a practical application since it merely amounts to adding the words 
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Pickelsimer, US 2013/0332809 and 2013/0339179 – wine classification system which categorizes win, recommends wines, recommends wine pairing 

Dillon et al, US 2014/0229498 – recommendation system for beverages, including wines, utilizes preference models to develop group preference models to create recommendations

Gross, US 2014/0304654 – wine rating tool, simulator and game to assist in planning

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683